Citation Nr: 1138575	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  09-41 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for arthritis or gout.

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a left ankle disability.

9.  Entitlement to service connection for a right ankle disability.

10.  Entitlement to service connection for a respiratory disorder as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1959 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The decision below addresses the Veteran's claim of service connection for arthritis or gout.  The remaining service connection claims are addressed in the remand that follows the Board's decision.



FINDING OF FACT

In April 2011, prior to the issuance of a final decision by the Board, the Veteran expressed his desire to withdraw his appeal as to the claim of service connection for arthritis or gout.


CONCLUSION OF LAW

The Veteran's appeal as to the claim of service connection for arthritis or gout has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2011).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In April 2011, the Veteran testified at a hearing before the Board.  At the hearing, he expressed his desire to withdraw his appeal as to the claim of service connection for arthritis or gout.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the claim of service connection for arthritis or gout.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal as to that issue.



ORDER

The appeal as to the claim of service connection for arthritis or gout is dismissed.


REMAND

The Board finds that it is necessary to remand the claims of service connection for a left elbow disability, a right elbow disability, a left shoulder disability, a right shoulder disability, a left knee disability, a right knee disability, a left ankle disability, a right ankle disability, and a respiratory disorder as a result of exposure to asbestos.  This is so the agency of original jurisdiction may complete additional development.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

The Veteran asserts that he has disabilities affecting the elbows, shoulder, knees, and ankles that are the result of his active military service with the United States Marine Corps.  At the April 2011 Board hearing, he testified that that he injured these joints while participating in training for the Army Ranger School, the Army Jump School, and the Marines Corps Scuba School.  The Veteran stated that there was no specific occurrence of an injury, but rather the training consisted of repetitive, high-impact activities.  The training included 69 jumps.  Although he experienced pain on multiple occasions, he did not seek treatment at sick bay because he was not supposed to be ill or seek treatment as a Marine.  While the Veteran did not generally seek treatment for any problems until the late 1990s, he testified that he has experienced pain in the elbows, shoulder, knees, and ankles ever since military service.  Thus, he contends that service connection is warranted for any current disability of the elbows, shoulder, knees, and ankles.

A review of the Veteran's service treatment records is negative for a reference to any complaints or disability involving the elbows, shoulder, knees, and ankles.  A November 1963 separation examination was normal.  Nevertheless, the Veteran is competent to report factual matters of which he had first hand knowledge, such as performing repetitive, high-impact activities during training.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Additionally, the Veteran is competent, as a layperson, to report experiencing symptoms such as pain in the elbows, shoulder, knees, and ankles, after such training.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  The Veteran's service treatment records document that he was awarded a Parachute Badge and participated in Airborne, Parachute Reconnaissance, and Ranger training on multiple occasions.  Given this information and the Veteran's seemingly credible testimony, the Board finds that the training incidents likely occurred as stated by the Veteran.

Post-service medical records show treatment for complaints of joint pain as early as 1999.  The Veteran has been treated for elbow, shoulder, knee, and ankle pain at the VA Medical Center (VAMC) in Bedford, Massachusetts, and Newton-Wellesley Hospital.  Degenerative changes of the shoulders and knees have been identified by x-ray evidence.  The Veteran has also been diagnosed with tendonitis in the shoulders.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in connection with these claims.  Given that there is evidence of a current disability or recurrent symptoms affecting the elbows, shoulders, knees, and ankles, evidence establishing that the Veteran participated in training during military service that may have affected these joints, and at least an indication that they may be related, the Board finds that the Veteran should be scheduled for a VA examination in order to address the matter.  The prospective examiner should identify any disabilities affecting the elbows, shoulders, knees, and ankles.  An opinion should be provided as to whether the Veteran has a disability affecting the elbows, shoulders, knees, and ankles that is attributable to his active military service, including the above-described training.

With respect to the claim of service connection for a respiratory disorder, the Veteran asserts that such a disorder developed as a result of exposure to asbestos during active military service.  Specifically, he testified that he served aboard a ship for several months that had asbestos in the pipes and other areas.  He believes that was his only exposure to asbestos.  Although he has not been clinically diagnosed with a disorder, the Veteran states that he experiences shortness of breath at times.  Thus, the Veteran contends that service connection is warranted for any current respiratory disorder.

Post-service treatment records include a VA chest x-ray that was taken in December 1999.  It was noted that there was scarring and/or infiltrate in the left lower lobe and possibly the right infrahilar thorax.  There was also fullness to the left hilum.  A January 2000 CT scan of the chest showed no evidence of left hilar abnormality.  In October 2006, a pulmonary function test (PFT) was conducted.  The impression was a normal PFT.

The Veteran's service records do not expressly show that he was exposed to asbestos during military service.  However, personnel records reflect service aboard the USS San Marcos from February 1963 to June 1963.  The USS San Marcos was constructed during World War II.  Notably, according to VA's Adjudication Procedure Manual varieties of asbestos were used extensively in military ship construction during World War II.  See M21-1MR, Part IV, Subpart ii, ch. 2, sec. C(9)(g) (2011).  Here, the Veteran has provided seemingly credible testimony concerning in-service exposure to asbestos aboard a ship such as the USS San Marcos.  Thus, he was possibly exposed to asbestos during military service.  

Although the Veteran did not seek treatment for respiratory complaints until over  35 years after his separation from military service, the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  See M21-1MR, Part IV, Subpart ii, ch. 2, sec. C(9)(d).  Given this information and evidence, the Board finds that the claim should be remanded in order to afford the Veteran a VA respiratory examination in connection with the claim; an examination he has not yet been afforded.  See U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.  The examination should address whether the Veteran has a respiratory disorder that is attributable to his active military service to include whether he has an asbestos-related lung disease attributable to any in-service exposure to asbestos.

VA will make reasonable efforts to obtain relevant records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Additionally, a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from private medical care providers.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  In August 2008, the RO requested medical records from Newton-Wellesley Hospital after the Veteran identified the facility as a private treatment provider.  Later that month, Newton-Wellesley indicated that it was requesting a fee in order to produce the requested records and no records were obtained.  On remand, a follow-up record request should be made to the facility with another explanation that VA does not pay for these types of fees.  

It appears that the Veteran receives regular treatment at the Bedford VAMC.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Make a follow-up request to Newton-Wellesley Hospital for the Veteran's treatment records.  Provide an explanation that VA does not pay for copying fees.  Obtain a release from the Veteran as necessary.

2.  Obtain the Veteran's more recent treatment records (since April 2009) from the Bedford VAMC and associate the records with the claims folder.

3.  After completing the above development, schedule the Veteran for a VA examination of his elbows, shoulders, knees, and ankles.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies, including x-rays, should be performed and all clinical findings should be reported in detail.  The examiner should identify whether the Veteran has disabilities affecting the elbows, shoulders, knees, and ankles.  Based on a review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified disability is related to the Veteran's active military service, particularly the training that may have affected these joints described in the section above (including training involving parachute jumps).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA examination by a physician who has expertise in diseases of the respiratory system.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted, including a PFT, a chest x-ray, and a CT scan as necessary.  The examiner should obtain a detailed history of the Veteran's contended asbestos exposure.  The Veteran's current respiratory disorder(s) should be identified, including any disorder that is considered to be an asbestos-related lung disease.  The examiner should provide an opinion as to the origin of any identified respiratory disorder and whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's period of military service, including his contended exposure to asbestos detailed above.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  After undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


